Citation Nr: 0315297	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-15 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for shortness of 
breath due to an undiagnosed illness, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963, and from December 1990 to May 1991.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was the subject of a Board remand dated in April 
2001.


FINDINGS OF FACT

1.  At recent VA examinations, pulmonary function testing 
measurements were worse with bronchodilators than without, 
and the veteran was not being treated with bronchodilators or 
other medication for his shortness of breath; therefore, the 
test results without bronchodilators best approximate the 
veteran's day-to-day level of disability.

2.  The veteran requires treatment for his shortness of 
breath less than once per year and requires no medication for 
the condition.

3.  Upon pulmonary function testing without bronchodilators, 
in September 2001, FEV-1 was 75 percent of normal and FEV-
1/FVC was 82 percent; and in January 2002, FEV-1 was 58 
percent of normal and FEV-1/FVC was 79 percent.   



CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for shortness of breath due to an undiagnosed illness are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.97, Diagnostic Code 6602 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the August 1999 RO rating decision, the May 
2000 statement of the case, the August 2002 supplemental 
statement of the case (informing him of the laws and 
regulations pertaining to his claim and the reasons and bases 
that a rating of 30 percent was warranted)), letters sent to 
the veteran by the RO, and the Board's April 2001 remand, 
adequately informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  In an August 2001 letter to the 
veteran, the RO detailed the impact of the VCAA on his claim.  
The veteran was notified that evidence indicating that his 
conditioned had worsened to the extent meeting the evaluation 
criteria for the next higher rating would substantiate his 
claim.  He was informed that medical records of treatment 
would be relevant to his claim, and that if he identified any 
records of treatment and provided medical releases for 
private records of treatment, that the RO would obtain the 
records.  He was further informed that if he preferred, he 
could obtain and submit private records himself to expedite 
the gathering of evidence.  He was further informed that the 
RO was scheduling a VA examination for purposes of ensuring 
adequate clinical findings of his condition.  He was notified 
and made aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by August 2001 letter and asked him to identify all 
medical providers who treated him for his shortness of 
breath.  All identified relevant medical records have been 
obtained.  The veteran indicated at his January 2002 VA 
examination that his most recent treatment for respiratory 
difficulties was in April 2002; the corresponding record of 
treatment and all other recent records of treatment have been 
obtained.

In addition, the case was remanded by the Board in August 
2001 for additional development of the evidence, including 
obtaining a medical examination and opinion.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, as is reflected in the analysis section of this 
decision, the Board concludes that the September 2001 and 
January 2002 reports of medical examinations obtained by the 
RO, in conjunction with the other information of record, 
provide sufficient competent medical evidence to decide the 
claim.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

In March 1999, the RO received the veteran's claim for an 
increased rating for his service-connected upper respiratory 
condition.  The veteran indicated that his condition had 
become worse, and that he was having a hard time breathing.

In newly received private records of treatment from January 
1996 though March 2001, lungs were routinely described as 
clear, and the veteran was routinely reported as a TB 
"converter."  Private records of treatment in October 1999 
show that the veteran reported a slight cough, but no 
shortness of breath.  In April 2001, the veteran was seen for 
evaluation of a sore throat and coughing which was productive 
of a yellowish sputum, and low grade fever.  His symptoms had 
been present for three weeks.  At the doctor's appointment, 
his temperature and  eardrums were normal, but his nasal 
mucosa was boggy to the point of occlusions, and his throat 
was red but without exudates or adenopathy.  Auscultation of 
the chest revealed rhonchus without wheezes, rales or 
consolidation  The impression was nasopharyngitis, 
bronchitis.  The veteran was prescribed antibiotics.  
Otherwise, the private medical records for this period are 
silent for complaints, treatment or diagnoses related to 
respiratory difficulties.

At a September 2001 VA examination, the diagnosis was chronic 
cough with normal physical examination.  The veteran was 
receiving no current treatment for his respiratory 
difficulty.

The interpretation of September 2001 VA pulmonary function 
testing was borderline normal spirogram - paradoxical 
worsening of FEV-1 and FVC with bronchodilators.  Without 
bronchodilators, FEV-1 was 75 percent of normal; with 
bronchodilators, FEV-1 was 51 percent of normal.  Without 
bronchodilators, 
FEV-1/FVC was 82 percent; with bronchodilators, FEV-1/FVC was 
56 percent.

At the time of a January 2002 VA examination, the veteran was 
not taking any medications.  He reported an occasional cough 
of yellow sputum.  He denied any hemoptysis.  He denied any 
history of anorexia or weight loss.  He reported problems 
with shortness of breath and dyspnea on exertion during the 
summer months with hot weather.  He did not report any 
problems with shortness of breath or dyspnea on exertion with 
walking unless it was hot.  He reported problems with dyspnea 
on exertion and shortness of breath with working and lifting 
after approximately two to three minutes.  The examiner noted 
that the veteran was not asthmatic and had not been diagnosed 
with an asthma-type disease.

The veteran indicated that he was not on inhalation, anti-
inflammatory medication or corticosteroid treatment.  He was 
not on any immunosuppressive medications.  He reported that 
the last visit to a physician for required care of 
respiratory disease was in April 2001.  He reported that work 
with strenuous activities, he developed shortness of breath 
after two to three minutes.  He reported it was always worse 
when it was hot or if he was lifting anything heavy.  He 
reported that at home he continued to do household 
maintenance and lawn work, and did his lawn utilizing a rider 
mower.  

On physical examination, there was no clubbing, cyanosis or 
edema to extremities or other signs of cor pulmonaeu, right 
ventricular hypertrophy or pulmonary hypertension.  The 
veteran denied any significant weight loss or weight gain.  
There were no fixed postural deformities of the sternum or 
dorsal spine, which would restrict chest excursion.  
Configuration of the thorax was within normal limits.  
Respirations were unlabored.  There was no dullness with 
percussion.  Inspiratory breath sounds and expiratory breath 
sounds were clear throughout.  The examiner's diagnosis was 
undiagnosed condition of the trachea and bronchi.  The 
examiner elaborated that the diagnosis remained mild 
restrictive airway disease due to undiagnosed condition.  The 
examiner made a finding that functional deficits were due to 
shortness of breath during warm weather and with physical 
exertion such as lifting.

January 2002 pulmonary function testing showed mild reduction 
in vital capacity suggesting the possibility of restrictive 
lung disease.  This would require measurement of lung volumes 
for confirmation.  There was no obstructive lung disorder.  
Diffusing capacity was normal when corrected for lung volume.  
FEV-1 was 58 percent of normal without bronchodilators, and 
52 percent of normal with bronchodilators.  FEV-1/FVC was 79 
without bronchodilators, and 75 percent with bronchodilators.  
DLCO was 77 percent of normal, and was noted to be normal 
after corrected for lung volume.

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by  analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002). 

38 C.F.R. § 4.97, Diagnostic Code 6602 provides for a 30 
percent disability rating when there is FEV-1 of 56 to 70 
percent predicted, FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  A 60 percent rating is 
assigned when there is FEV-1 of 40 to 55 percent predicted, 
FEV-1/FVC of 40 to 55 percent, or at least monthly visits to 
a physician for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned when there is FEV-1 of less than 40 percent 
predicted, FEV-1/FVC of less than 40 percent, or more than 
one attack per week with episodes of respiratory failure, or 
required daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

At the September 2001 and January 2002 VA examinations, 
pulmonary function testing measurements were worse with 
bronchodilators than without, and the veteran was noted not 
to not take bronchodilators or other medication for his 
shortness of breath.  Therefore, the pulmonary function 
testing results achieved without bronchodilators best 
approximate the veteran's day-to-day level of disability and 
are most appropriate for use in rating the veteran's level of 
disability.

Currently, the veteran's lung disability is rated as 
analogous to bronchial asthma.  For obvious reasons, rating 
the manifestations of an undiagnosed illness by analogy 
results in unusual difficulties.  The Board finds the RO's 
choice of rating the condition as analogous to asthma to be 
the most appropriate method of rating, since,  unlike the 
other diagnostic codes pertaining to disability of the lungs, 
trachea and bronchi, asthma may be characterized by a 
shortness of breath, but without a specific known injury or 
pathogenic process.  Thus, asthma is most like shortness of 
breath due to an undiagnosed illness, the condition for which 
the veteran is service-connected.  Additionally, like asthma, 
the veteran's illness by the veteran's account is subject to 
precipitated periods of increased disability, such as when it 
is hot or when he exerts himself at work.

Considering the rating criteria pertinent to rating code for 
asthma (Diagnostic Code 6602), the measurements upon 
pulmonary function testing without bronchodilators were FEV-1 
of 75 percent of normal and FEV-1/FVC of 82 percent in 
September 2001, and FEV-1 of 58 percent of normal and FEV-
1/FVC of 79 percent in January 2002, meet the criteria for a 
30 percent rating but do not support the next higher rating 
of 60 percent.  Specifically, 38 C.F.R. § 4.97, Diagnostic 
Code 6602 provides for a 30 percent disability rating when 
there is FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 
to 70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  The 
veteran's FEV-1 measurement of 58 percent in January 2002 
squarely meets the criteria for a 30 percent rating.  The 
next higher rating of 60 percent rating is assigned when 
there is FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 
to 55 percent; at no time has the veteran been shown to meet 
these criteria.  Addressing the additional criteria for a 60 
percent rating under Diagnostic Code 6602, and acknowledging 
that the veteran described episodes of increases in 
disability, the Board finds that private medical records and 
the veteran's history as related at his VA examination show 
that he requires no regular medications for his lung 
disability and that he requires treatment for this condition 
far less than once a month, and in fact receives treatment 
less than once a year.  Thus, a rating of greater than 30 
percent is not warranted after considering all criteria under 
the Diagnostic Code for asthma.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602.
   
The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service-connected shortness of breath due to an undiagnosed 
illness.  The governing norm in such exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  The 
Board acknowledges that the veteran states that his condition 
worsens on exertion at work; however, there is no evidence or 
contention that the condition has caused him to miss 
significant time from work, so that it does not appear to 
markedly interfere with employment (for example, in his June 
2000 VA From 9, the veteran asserted that he needed a cool 
spot to work in, but not that he lost significant time from 
work), and there is no indication that the veteran has been 
hospitalized frequently due the condition.  Further, periods 
of exacerbation are contemplated in the rating criteria for 
asthma, and the veteran does not meet the criteria for the 
next higher rating of 60 percent.  In sum, the Board finds no 
exceptional or unusual circumstances to warrant a rating in 
excess of the 30 percent rating supported under the schedular 
criteria.  Accordingly, the Board finds that this case does 
not warrant referral for extraschedular consideration.  38 
C.F.R. § 3.321(b). 

There is no evidence that the veteran meets the criteria for 
the next higher rating of 60 percent in this case, or that an 
extraschedular rating is warranted.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

The claim for a rating in excess of 30 percent for shortness 
of breath due to an undiagnosed illness is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

